     Case 3:19-cv-01153-B Document 85 Filed 05/10/21               Page 1 of 10 PageID 1066



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS WORTH DIVISION

LARRY EAVES,                                      §
                                                  §
Plaintiff,                                        §
                                                  §
v.                                                §   Case No. 3:19-cv-1153-B
                                                  §
UNITED TECHNOLOGIES CORP.,                        §
                                                  §
Defendant.                                        §


                  PLAINTIFF’S FIRST AMENDED MOTION                    IN   LIMINE


          Before the voir dire examination of the jury panel, Plaintiff, Larry Eaves, makes this

 Motion in Limine. Plaintiff seeks to exclude matters that are inadmissible, irrelevant, or

 prejudicial to the material issues in this case. If Defendant United Technologies Corp. injects

 these matters in this case through a party, an attorney, or a witness, Defendant will cause

 irreparable harm to Plaintiff’s case, which no jury instruction would cure. If any of these

 matters are directly or indirectly brought to the attention of the jury, Plaintiff will be compelled

 to move for a mistrial. In an effort to avoid prejudice and a possible mistrial, Plaintiff makes

 this Motion in Limine.

          Defendant is in agreement with numbers 4 and 5. However, Plaintiff has not deleted

 those so that the Court will be apprised of what information, including agreed, is limined out

 pending approaching the bench for a ruling.

                                                 A.
                                            GROUNDS

          Plaintiff asks the Court to prohibit Defendant from offering any of the following matters

 without first asking for a ruling from the Court, outside the jury’s presence, on the admissibility


PLAINTIFF’S MOTION IN LIMINE                                                                        1
     Case 3:19-cv-01153-B Document 85 Filed 05/10/21              Page 2 of 10 PageID 1067



 of the matter.

1.       Any statement, comment or evidence alleging a failure by Mr. Eaves to mitigate his

economic damages, including any implication or statement that he should have been seeking

“handyman” work as questioned about in his deposition.

         The employer has the burden of proving a failure to mitigate, and must do so by

demonstrating that substantially equivalent work was available and that the plaintiff did not

exercise reasonable diligence to obtain it. See Sellers v. Delgado College, 902 F.2d 1189, 1193

(5th Cir.1990); see also Huffman v. City of Conroe, Tex., No. H–07–1964, 2009 WL 361413,

*14 (S.D.Tex. Feb. 11, 2009). “Substantially equivalent employment” is that “employment

which affords virtually identical promotional opportunities, compensation, job responsibilities,

working conditions, and status as the position from which the...claimant has been

discriminatorily terminated.” Sellers, 902 F.2d at 1193. The point of comparison “must be the

employment position with respect to which discrimination occurred.” Boehms v. Crowell, 139

F.3d 452, 461 (5th Cir.1998). The reasonableness of a claimant's diligence “should be evaluated

in light of the individual characteristics of the claimant and the job market.” Sellers, 902 F.2d at

1193. Buckingham v. Booz Allen Hamilton, Inc., 64 F. Supp. 3d 981, 984 (S.D. Tex. 2014). See

also Jones v. FJC Sec. Servs., Inc., 40 F. Supp. 3d 840, 853 (S.D. Tex. 2014), aff'd, 612 F. App'x

201 (5th Cir. 2015) (the employer must show that (1) substantially equivalent work was available

and (2) the employer failed to exercise reasonable diligence to obtain it) (emphasis added).

         There are two divergent lines of cases in the Fifth Circuit addressing whether the

employer must show both a failure to use reasonable diligence to find work and substantially

equivalent available work. In Buckingham, supra, the court acknowledged that “recent Fifth

Circuit decisions state that, if an employer proves that an employee has not made reasonable




PLAINTIFF’S MOTION IN LIMINE                                                                      2
  Case 3:19-cv-01153-B Document 85 Filed 05/10/21                  Page 3 of 10 PageID 1068



efforts to seek out employment, it need not show the availability of substantially equivalent

employment. See Sellers, 902 F.2d at 1193 (5th Cir.1990); Jackson v. Host Intern., Inc., 426

Fed.Appx. 215, 222 (5th Cir.2011). These decisions diverge from a prior Fifth Circuit ruling

which required employers to prove both elements of the failure to mitigate defense. See Sparks v.

Griffin, 460 F.2d 433, 443 (5th Cir.1972). However, a subsequent Fifth Circuit panel cannot

overrule a prior Fifth Circuit holding without an en banc decision. United States v. Dial, 542

F.3d 1059, 1060 (5th Cir.2008) (‘our rule of orderliness directs that ‘one panel of this court

cannot overrule the decision of another panel’). Thus, this Court must follow the earlier ruling

in Sparks, and require Carrier to demonstrate both the availability of substantially equivalent

work and the lack of diligence to obtain it.” 64 F.Supp. 3d at 984-85.

       The Fifth Circuit Pattern Jury Instructions state that “the Committee conclude that this

language [the post Sparks language] should not remain in a pattern instruction but that courts and

counsel should be aware of the split.” 5th Cir. Pattern Jury Instructions, 11.14, n. 5. Thus, the 5th

Circuit Pattern Jury Instructions include a requirement that the Defendant have evidence of both

the availability of substantially equivalent work and the lack of diligence to obtain it.

       “’Substantially equivalent employment’ in this context means a job that has virtually

identical promotional opportunities, compensation, job responsibilities, working conditions, and

status as the job he lost. Plaintiff does not have to accept a job that is dissimilar to the one he

lost, one that would be a demotion, or one that would be demeaning. (citing Ford Motor Co. v.

EEOC, 458 U.S. 219 (1982)). The reasonableness of Plaintiff’s diligence should be evaluated

in light of his individual characteristics and the job market.” 5th Cir. Pattern Jury Instruction

11.14, citing Sellers v. Dellgado Coll., 902 F.2d 1189, 1193 (5th Cir. 1990).




PLAINTIFF’S MOTION IN LIMINE                                                                       3
     Case 3:19-cv-01153-B Document 85 Filed 05/10/21             Page 4 of 10 PageID 1069



         The Defendant has no evidence of substantially equivalent employment that was

available to Mr. Eaves following his termination. Thus, Defendant should not be permitted to

make such accusations to the jury.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

2.       Any evidence, statement, or argument regarding other unassociated medical conditions

of Mr. Eaves including medications (other than anxiety medications) without expert medical

opinion linking any condition or treatment to the damages claimed in this case. Any such

reference would not be relevant to any issue in this case and offered solely to prejudice the jury.

Fed. R. Evid. 401, 403. Defendant’s exhibit 27 includes 542 pages of unredacted medical

records. They include everything from testosterone replacement therapy, elevated cholesterol,

hypertension, asthma, and hypothyroidism, among others. Defendant has no medical expert

making any of these conditions relevant to this case.

         Evidence which is not relevant is not admissible. FED. R. EVID. 402. “Implicit in the

above definition are two distinct requirements: (1) the evidence must be probative of the

proposition it is offered to prove, and (2) the proposition to be proved must be one that is of

consequence to the determination of the action.” Nale v. Finley, No. 3:19-CV-00473, 2020 WL

7213000, at *2 (W.D. La. Dec. 7, 2020). Defendant cannot establish the relevance of any

physical condition of Mr. Eaves other than that related to his knee surgery at the time of the

incident underlying this lawsuit. Any attempt to extrapolate from or link any physical conditions

to Mr. Eaves’ emotional distress would be speculation when unsupported by medical testimony.




PLAINTIFF’S MOTION IN LIMINE                                                                     4
     Case 3:19-cv-01153-B Document 85 Filed 05/10/21               Page 5 of 10 PageID 1070



         Since no expert will be testifying about these records at trial, and there is no lay witness

that can provide such testimony, such offering violates Fed. R. Evid. 701 and the jury would be

left with only speculation as to relevance.

         Furthermore, pursuant to Rule 403 of the Federal Rules of Evidence, the Court may

exclude evidence that satisfies the requirements for relevancy “if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” FED R. EVID. 403. “ ‘Unfair prejudice’ within its context means an

undue tendency to suggest decision on an improper basis, commonly, though not necessarily, an

emotional one.” FED R. EVID. 403, 1972 Advisory Committee Note.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

3.       Any statement, comment or question of hearsay from Detective Green or any other

officer or representative of Defendant for the reason that any mention of such evidence would be

harmful and prejudicial to the Plaintiff and is excluded under the Federal Rules of Evidence,

including but not limited to interviews of persons not testifying and/or emails (such as Carrier

“committee” emails).

         The Federal Rules of Evidence govern relevance, as well as the admissibility of hearsay

evidence, of evidence that may unfairly prejudice plaintiff. See Fed. R. Evid. 801-03, 901.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: __________




PLAINTIFF’S MOTION IN LIMINE                                                                       5
     Case 3:19-cv-01153-B Document 85 Filed 05/10/21            Page 6 of 10 PageID 1071



4.       Any evidence, statement, or argument regarding Mr. Eaves bankruptcy of 1993. Any

such reference would not be relevant to any issue in this case and offered solely to prejudice the

jury. Fed. R. Evid. 401, 403.

         Evidence which is not relevant is not admissible. FED. R. EVID. 402. “Implicit in the

above definition are two distinct requirements: (1) the evidence must be probative of the

proposition it is offered to prove, and (2) the proposition to be proved must be one that is of

consequence to the determination of the action.” Nale v. Finley, No. 3:19-CV-00473, 2020 WL

7213000, at *2 (W.D. La. Dec. 7, 2020).

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

5.       Any evidence, statement, or argument regarding Mr. Eaves’ criminal record of Public

Intoxication and ticket he received for failure to maintain control. Any such reference would not

be relevant to any issue in this case and offered solely to prejudice the jury. Fed. R. Evid.

404(b)(1) “Evidence of a crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in accordance with the

character.”

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

6.       Any evidence, statement, or argument regarding Mr. Eaves’ marriages and divorces,

other than regarding: 1) the recent death of Mr. Eaves’ ex-wife as related to his claim for mental

anguish; and 2) that Mr. Eaves began taking an anti-depressant related to his divorce. Any such




PLAINTIFF’S MOTION IN LIMINE                                                                    6
     Case 3:19-cv-01153-B Document 85 Filed 05/10/21             Page 7 of 10 PageID 1072



reference would not be relevant to any issue in this case and offered solely to prejudice the jury.

Fed. R. Evid. 401, 403.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

7.       Any evidence, statement, or argument regarding employment issues prior to the one in

question that do not address allegations of sexual harassment/misconduct, including prior

supervisors, productivity levels, and/or disciplinary write ups of Mr. Eaves, including but not

limited to questions such as whether his previous supervisors were “good” or “fair” as was asked

in pages 44—53 of his deposition. Any such reference would not be relevant to any issue in this

case and offered solely to prejudice the jury. Carrier’s human resources representative testified

that the allegation by Ms. McCord was the sole reason for termination.           Thus, any other

testimony regarding Mr. Eaves’ work conduct unrelated to claims of sexual harassment would

not be relevant. Fed. R. Evid. 401, 403.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

8.       Any evidence, statement, or argument regarding whether Mr. Eaves grieved his write

ups with the Union. Any such reference would not be relevant to any issue in this case and

offered solely to prejudice the jury. There is no legal requirement that Mr. Eaves file a grievance

and any attempt to imply such an obligation would be misleading and prejudicial. Plaintiff is not

trying to exclude the fact that he spoke with his union representative about the Kroger situation,

only that Defendant be prevented from mentioning or implying that Plaintiff had a duty or




PLAINTIFF’S MOTION IN LIMINE                                                                     7
     Case 3:19-cv-01153-B Document 85 Filed 05/10/21              Page 8 of 10 PageID 1073



obligation to go through any grievance or Union process before filing a Charge with the EEOC

and/or a lawsuit. Fed. R. Evid. 403.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

9.       Any evidence, statement, or argument regarding Mr. Eaves stating that he would talk to

or hire an attorney (e.g., response email to Defendant’s suspension “I will be talking to an

attorney” [Carrier 112]; text to Amy Bell “I’ll see you in court”). Any such reference would not

be relevant to any issue in this case and offered solely to prejudice the jury. Fed. R. Evid. 403.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________

10.      Any evidence, statement, or argument regarding Mr. Eaves claim of age discrimination.

The claim was dismissed by the Court on summary judgment and any reference to the claim

would open the door to substantive rulings by the Court (including the denial of summary

judgment on the gender claim) and cause substantial confusion to the jury. Any such reference

would not be relevant to any issue in this case and offered solely to prejudice the jury. Fed. R.

Evid. 403.

         GRANTED: _______

         DENIED: ________

         GRANTED AS MODIFIED: ___________




PLAINTIFF’S MOTION IN LIMINE                                                                         8
  Case 3:19-cv-01153-B Document 85 Filed 05/10/21                Page 9 of 10 PageID 1074



                                               B.

                                        CONCLUSION

       For these reasons, Plaintiff asks the Court to instruct Defendant and all attorneys not to

 mention, refer to, interrogate regarding, or attempt to convey to the jury in any manner, either

 directly or indirectly, any of these matters without first obtaining the permission of the Court,

 outside the presence and hearing of the jury, and to instruct Defendant and all attorneys to warn

 and caution each of their witnesses to follow the same instructions.


                                             Respectfully submitted.

                                             /s/Susan E. Hutchison
                                             SUSAN E. HUTCHISON
                                             Texas Bar No. 10354100
                                             hutch@fightsforright.com

                                             HUTCHISON & FOREMAN, PLLC
                                             505 Pecan Street, Suite 102
                                             Fort Worth, Texas 76102
                                             T: (817) 336-5522
                                             F: (817) 887.5471

                                             ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF CONFERENCE

         I hereby certify that on March 15, 2021, I conferred by telephone with Stephanie
Manning, counsel for Defendant, regarding the relief requested herein. The Parties were able to
reach agreement on some but not all of the matters raised herein. Defendants do oppose nos. 1, 2,
3, 6, 7, 8 and 9. Defendants do not oppose nos. 4 & 5. However, Plaintiff left those numbers in
so that the Court would be apprised of what information, including agreed, is limined out
pending approaching the bench for a ruling.

                                             s/Susan E. Hutchison
                                             Susan E. Hutchison




PLAINTIFF’S MOTION IN LIMINE                                                                     9
 Case 3:19-cv-01153-B Document 85 Filed 05/10/21             Page 10 of 10 PageID 1075




                                CERTIFICATE OF SERVICE

        This is to certify that on May 10, 2021, a true and correct copy of the above and
foregoing document was served on the following attorneys of record by delivery to each of them
via efile system:

Linda C. Schoonmaker
Texas Bar No. 17806300
LSchoonmaker@seyfarth.com

Stephanie J. Manning
Texas Bar No. 24099422
smanning@seyfarth.com

Seyfarth Shaw LLP
700 Milam, Ste. 1400
Houston, TX 77002

                                           s/Susan E. Hutchison
                                           Susan E. Hutchison




PLAINTIFF’S MOTION IN LIMINE                                                               10
